  Case 19-01069-JMM               Doc 170       Filed 06/08/20 Entered 06/08/20 09:23:19                           Desc Main
                                              Document      Page 1 of 29




                                CHAPTER 11 MONTHLY OPERATING REPORT

Case No. 19-01069-JMM                                                           Report Month/Year May-20
Debtor        WILLIAM & AMY DEMPSEY



This report is due 21 days after the end of the month. Debtor must attach each of the required forms or documents unless the U.S.
Trustee has waived the requirement. The report must be filed with the Court.



The debtor has provided the following with this monthly operating report:                                    Yes          No


UST-2A        Comparative Balance Sheet

UST-2B        Comparative Income Statement

UST-2C        Cash Receipts and Disbursements Statement

              UST-2C Continuation Sheet for Each Account
              Detailed List of Receipts and Disbursements for Each Account
              Bank Statement for Each Account
              Bank Reconciliation for Each Account

UST-2D        Supplemental Information




I declare under penalty of perjury that this Monthly Operating Report, and any
attachments thereto are true, accurate and correct to the best of my knowledge and belief.

      Date:        6/7/2020                                            Name: WILLIAM DEMPSEY
                                                                  Signature:
                                                                         Title: DEBTOR IN POSSESSION




United States Trustee-District of Idaho                                                                                   UST-2
                                                                                                                   December 2017
  Case 19-01069-JMM                Doc 170     Filed 06/08/20 Entered 06/08/20 09:23:19    Desc Main
                                             Document      Page 2 of 29



          CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE INCOME STATEMENT
                                 (Non-Business Debtor)

Case No. 19-01069-JMM                                              Report Month/Year       May-20
Debtor   WILLIAM & AMY DEMPSEY


                                                                         Current              Total
                                                                         Month             Post-Petition

CASH INCOME
        Net Wages
                       See attached QuickBooks
                                            $
                                               report                                  $
        Rental Income
        Sale of Assets
        Post-Petition Borrowing
        Other:______________
        Other:______________

TOTAL CASH INCOME                                                   $              0   $                   0


CASH EXPENSES
        Auto Loan/Lease Payments
        Domestic Support Obligations
        Insurance
        Mortgage Payments
        Other Secured Debt Payments
        Personal Living Expenses
        Rent
        Professional Fees
        UST Quarterly Fees
        #######
        Other:____________

TOTAL CASH EXPENSES                                                 $              0   $                   0


NET CASH INCOME                                                     $              0   $                   0




                                                                                                   UST-2B
                                                                                              Non-Business
United States Trustee-District of Idaho                                                      December 2017
Case 19-01069-JMM                Doc 170William and Amy Dempsey
                                          Filed 06/08/20  Entered 06/08/20 09:23:19             Desc Main
                                              Profit &Page
                                        Document       Loss3 of 29
                                                   May 2020


                                                              May 20               9.17.19 - May 20

Ordinary Income/Expense
       Income
           4000 ꞏ Wages
                  4002 ꞏ Wages - Bill                                  15,750.00             147,400.00
                  4004 ꞏ Wages - Amy                                   15,900.00             145,170.91
           Total 4000 ꞏ Wages                                          31,650.00             292,570.91
           4100 ꞏ Reimbursed Business Expenses                              0.00               5,850.86
           4200 ꞏ Miscellaneous Income                                      0.00                 956.31
       Total Income                                                    31,650.00             299,378.08
       Cost of Goods Sold
           5000 ꞏ Payroll Deductions
                  5100 ꞏ Social Security                                1,902.26              11,004.09
                  5102 ꞏ Medicare                                        444.88                4,250.39
                  5104 ꞏ Federal Withholding                            4,721.16              43,566.20
                  5106 ꞏ State Withholding                              1,536.00              14,585.00
                  5108 ꞏ 401K Contribution                              3,165.00              28,427.08
                  5110 ꞏ Dental Insurance                                 74.78                  635.63
                  5112 ꞏ Health Spending Account                         795.00                5,375.00
                  5114 ꞏ Medical Insurance                               220.00                1,745.00
                  5115 ꞏ Vision Insurance                                 22.58                  112.90
           Total 5000 ꞏ Payroll Deductions                             12,881.66             109,701.29
       Total COGS                                                      12,881.66             109,701.29
   Gross Profit                                                        18,768.34             189,676.79
       Expense
           6000 ꞏ Groceries                                             2,977.16              16,898.01
           6002 ꞏ Bank Fees                                                 0.00                  79.05
           6004 ꞏ Insurance                                              206.22                1,650.36
           6006 ꞏ Life Insurance                                            0.00                 918.00
           6007 ꞏ Disability Insurance                                      0.00               1,384.32
           6008 ꞏ HOA Dues                                                  0.00               1,800.00
           6011 ꞏ Home Repairs and Maintenance                          3,165.06              10,055.43
           6012 ꞏ Utilities
                  6013 ꞏ Gas                                              61.17                  642.42
                  6014 ꞏ Power                                           159.60                1,376.60
                  6015 ꞏ Water                                           137.59                  946.13
                  6016 ꞏ Sewer and Trash                                    0.00                 530.20
                  6017 ꞏ Cellular Phone                                  349.20                2,997.99
           Total 6012 ꞏ Utilities                                        707.56                6,493.34
           6018 ꞏ Clothing                                               300.00                3,729.42
           6019 ꞏ Charitable Contributions                               300.00                  750.00
           6020 ꞏ Kids School and Recreation                             -964.12              14,327.29
           6022 ꞏ Gifts                                                   93.08                1,056.44
           6024 ꞏ Internet                                                80.00                  722.99
           6026 ꞏ Cable                                                   85.97                  743.24




                                                                                                      Page 1 of 2
  Case 19-01069-JMM                  Doc 170William and Amy Dempsey
                                              Filed 06/08/20  Entered 06/08/20 09:23:19               Desc Main
                                                  Profit &Page
                                            Document       Loss4 of 29
                                                          May 2020


                                                                     May 20              9.17.19 - May 20

                 6027 ꞏ Dues & Subscriptions                                    70.29                  219.28
                 6028 ꞏ Hair and Beauty Care                                   222.75                2,947.03
                 6029 ꞏ Drycleaning                                              0.00                  151.02
                 6030 ꞏ Healthcare                                               0.00                  187.83
                 6032 ꞏ Prescriptions                                            0.00                  376.92
                 6035 ꞏ Auto Maintenance & Registration                       1,112.30               4,657.28
                 6036 ꞏ Gas, Parking, Uber                                     100.91                1,264.07
                 6037 ꞏ Miscellaneous                                           56.17                1,643.97
                 6038 ꞏ Meals                                                  477.98                5,438.31
                 6039 ꞏ Entertainment                                          119.68                1,027.67
                 6040 ꞏ Travel                                                   0.00                4,710.11
                 6041 ꞏ Legal and Professional Fees                              0.00                2,707.00
                 6042 ꞏ Trustee Fees                                             0.00                1,950.00
                 6100 ꞏ Real Estate Taxes                                        0.00                  671.64
             Total Expense                                                    9,111.01              88,560.02
   Net Ordinary Income                                                        9,657.33             101,116.77
   Other Income/Expense
       Other Expense
           7200 ꞏ Reimbursable Business Expenses                                 0.00                5,622.62
       Total Other Expense                                                       0.00                5,622.62
   Net Other Income                                                              0.00                -5,622.62
Net Income                                                                    9,657.33              95,494.15




                                                                                                            Page 2 of 2
  Case 19-01069-JMM                 Doc 170     Filed 06/08/20 Entered 06/08/20 09:23:19       Desc Main
                                              Document      Page 5 of 29



                                 CHAPTER 11 MONTHLY OPERATING REPORT -
                               CASH RECEIPTS AND DISBURSEMENTS STATEMENT


Case No. 19-01069-JMM                                                Report Month/Year         May-20
Debtor       WILLIAM & AMY DEMPSEY


                                                                           Current                Total
SUMMARY                                                                    Month               Post-Petition

Beginning cash balance, per Debtor's books (all acccounts)            $    109,246.34      $

Total cash receipts                                                         29,699.84
(from UST-2C continuation sheets)

Total cash disbursements                                                    20,042.51
from (UST-2C continuation sheets)

Net cash flow                                                         $      9,657.33                          0
(Total cash receipts less total cash disbursements)

Ending cash balance, per Debtor's books (all accounts)                $    118,903.67      $                   0

Attach a UST-2C continuation sheet for each bank account and for any petty cash account.




                                                                                                      UST-2C
United States Trustee-District of Idaho                                                         December 2017
  Case 19-01069-JMM                Doc 170     Filed 06/08/20 Entered 06/08/20 09:23:19                Desc Main
                                             Document      Page 6 of 29



                          CHAPTER 11 MONTHLY OPERATING REPORT -
                CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                    Report Month/Year            May-20
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                      0991


Beginning cash balance, per Debtor's books                                $        2,366.22

Add:          Transfers in from other estate bank accounts                         9,000.00
              Cash receipts deposited to this account                                   -

Subtract: Transfers out to other estate bank accounts                                   -
          Cash disbursements from this account                                    11,042.51

Adjustments, explanation: Refunds from canceled educational                        1,931.50
activities
Net cash flow                                                             $          (111.01)
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                   $        2,255.21
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                              Yes       No

           ● Detailed list of receipts and disbursements
           ● Bank statement
           ● Bank reconcilation




                                                                                                                UST-2C
                                                                                                     Continuation Sheet
United States Trustee-District of Idaho                                                                December 2017
       Case 19-01069-JMM          Doc 170     Filed 06/08/20 Entered 06/08/20 09:23:19            Desc Main
                                           Document       Page 7 of 29
1:28 PM                                    William and Amy Dempsey
06/07/20                                  Reconciliation Summary
                       1000 · WA Trust Household Acct-0991, Period Ending 05/31/2020

                                                                          May 31, 20
                Beginning Balance                                                      2,366.22
                     Cleared Transactions
                        Checks and Payments - 95 items               -11,042.51
                        Deposits and Credits - 5 items                10,931.50

                     Total Cleared Transactions                              -111.01

                Cleared Balance                                                        2,255.21

                Register Balance as of 05/31/2020                                      2,255.21

                Ending Balance                                                         2,255.21




                                                                                                              Page 1
       Case 19-01069-JMM                Doc 170      Filed 06/08/20 Entered 06/08/20 09:23:19              Desc Main
                                                  Document       Page 8 of 29
1:28 PM                                           William and Amy Dempsey
06/07/20                                            Reconciliation Detail
                               1000 · WA Trust Household Acct-0991, Period Ending 05/31/2020

                  Type              Date         Num               Name              Clr   Amount         Balance
           Beginning Balance                                                                                  2,366.22
                Cleared Transactions
                   Checks and Payments - 95 items
           Check               05/01/2020      175        Shawn McKay                X          -300.00         -300.00
           Check               05/01/2020      174        Raquel Ruiz                X          -112.00         -412.00
           Check               05/01/2020      170        Boise High                 X           -75.00         -487.00
           Check               05/01/2020      Auto       Burger King                X           -33.73         -520.73
           Check               05/04/2020      Auto       Colin Dempsey              X          -300.00         -820.73
           Check               05/04/2020      Auto       EF Tours                   X          -123.00         -943.73
           Check               05/04/2020      Auto       Lauren Dempsey             X          -100.00       -1,043.73
           Check               05/04/2020      Auto       Colin Dempsey              X          -100.00       -1,143.73
           Check               05/04/2020      Auto       M&W Markets                X           -42.38       -1,186.11
           Check               05/04/2020      Auto       Amazon                     X           -42.27       -1,228.38
           Check               05/04/2020      Auto       Starbucks                  X           -12.19       -1,240.57
           Check               05/04/2020      Auto       Apple ITunes               X            -2.99       -1,243.56
           Check               05/05/2020      Auto       AT&T                       X          -349.20       -1,592.76
           Check               05/05/2020      Auto       Amazon                     X           -10.59       -1,603.35
           Check               05/06/2020      Bill Pay   CuttingEdge                X          -107.59       -1,710.94
           Check               05/06/2020      Auto       M&W Markets                X           -77.18       -1,788.12
           Check               05/06/2020      Auto       Lauren Dempsey             X           -50.00       -1,838.12
           Check               05/06/2020      Auto       The Home Depot             X            -4.69       -1,842.81
           Check               05/07/2020      Auto       Costco                     X          -374.02       -2,216.83
           Check               05/07/2020      Auto       Farm Bureau                X          -206.22       -2,423.05
           Check               05/07/2020      Auto       Costco                     X           -70.29       -2,493.34
           Check               05/07/2020      Auto       Amazon                     X           -56.17       -2,549.51
           Check               05/07/2020      Auto       Amazon                     X           -42.27       -2,591.78
           Check               05/07/2020      Auto       Kindle                     X            -9.99       -2,601.77
           Check               05/08/2020      179        Shawn McKay                X          -400.00       -3,001.77
           Check               05/08/2020      177        Diocese of Boise           X          -300.00       -3,301.77
           Check               05/08/2020      Auto       Paypal                     X           -93.08       -3,394.85
           Check               05/08/2020      176        Ada County Assessor        X           -77.45       -3,472.30
           Check               05/08/2020      Auto       Intermountain Gas ...      X           -61.17       -3,533.47
           Check               05/08/2020      Auto       Idaho Pizza Company        X           -59.47       -3,592.94
           Check               05/08/2020      Auto       Other                      X           -35.90       -3,628.84
           Check               05/11/2020      Auto       Treasure Valley Briti...   X          -737.64       -4,366.48
           Check               05/11/2020      178        Raquel Ruiz                X          -112.00       -4,478.48
           Check               05/11/2020      Auto       Lauren Dempsey             X          -100.00       -4,578.48
           Check               05/11/2020      Auto       Colin Dempsey              X          -100.00       -4,678.48
           Check               05/11/2020      Auto       M&W Markets                X           -80.35       -4,758.83
           Check               05/11/2020      Auto       M&W Markets                X           -56.42       -4,815.25
           Check               05/11/2020      Auto       Amazon                     X           -43.18       -4,858.43
           Check               05/11/2020      Auto       The Home Depot             X           -42.40       -4,900.83
           Check               05/11/2020      Auto       The Home Depot             X           -35.99       -4,936.82
           Check               05/11/2020      Auto       Electric Chair             X           -35.00       -4,971.82
           Check               05/11/2020      Auto       Chevron                    X           -33.96       -5,005.78
           Check               05/11/2020      Auto       Albertsons                 X           -31.87       -5,037.65
           Check               05/11/2020      Auto       Chick-fil-a                X           -17.15       -5,054.80
           Check               05/11/2020      Auto       Mister Car Wash            X           -15.00       -5,069.80
           Check               05/11/2020      Auto       Burger King                X           -14.17       -5,083.97
           Check               05/11/2020      Auto       Starbucks                  X           -12.19       -5,096.16
           Check               05/11/2020      Auto       Amazon                     X            -8.77       -5,104.93
           Check               05/12/2020      Auto       Shell                      X           -28.86       -5,133.79
           Check               05/12/2020      Auto       Vudu                       X           -10.59       -5,144.38
           Check               05/13/2020      Bill Pay   CuttingEdge                X          -343.52       -5,487.90
           Check               05/13/2020      Auto       Idaho Power                X          -159.60       -5,647.50
           Check               05/14/2020      Auto       Albertsons                 X          -118.28       -5,765.78
           Check               05/14/2020      Auto       Lauren Dempsey             X           -50.00       -5,815.78
           Check               05/15/2020      181        Shawn McKay                X          -375.00       -6,190.78
           Check               05/15/2020      Auto       Other                      X          -169.38       -6,360.16
           Check               05/15/2020      180        Raquel Ruiz                X          -112.00       -6,472.16
           Check               05/15/2020      Auto       Colin Dempsey              X          -100.00       -6,572.16
           Check               05/15/2020      Auto       Shell                      X           -38.09       -6,610.25
           Check               05/15/2020      Auto       Vudu                       X            -3.99       -6,614.24
           Check               05/18/2020      Auto       Carpet Cleaning            X        -2,010.00       -8,624.24
           Check               05/18/2020      Auto       10 Barrel                  X           -52.08       -8,676.32
           Check               05/18/2020      Auto       Amazon                     X           -15.80       -8,692.12
           Check               05/18/2020      Auto       Vudu                       X           -13.77       -8,705.89
           Check               05/18/2020      Auto       Vudu                       X            -5.29       -8,711.18

                                                                                                                          Page 1
       Case 19-01069-JMM                    Doc 170       Filed 06/08/20 Entered 06/08/20 09:23:19         Desc Main
                                                       Document       Page 9 of 29
1:28 PM                                                William and Amy Dempsey
06/07/20                                                Reconciliation Detail
                                  1000 · WA Trust Household Acct-0991, Period Ending 05/31/2020

                     Type               Date           Num          Name             Clr   Amount         Balance
           Check                    05/18/2020     Auto      Vudu                    X            -2.99       -8,714.17
           Check                    05/19/2020     Auto      M&W Markets             X           -74.26       -8,788.43
           Check                    05/20/2020     Auto      Amazon                  X           -28.66       -8,817.09
           Check                    05/20/2020     Auto      Apple ITunes            X           -14.99       -8,832.08
           Check                    05/21/2020     Auto      Suez Water Idaho        X          -137.59       -8,969.67
           Check                    05/21/2020     Auto      Chick-fil-a             X            -8.26       -8,977.93
           Check                    05/22/2020     183       Shawn McKay             X          -375.00       -9,352.93
           Check                    05/22/2020     182       Raquel Ruiz             X          -112.00       -9,464.93
           Check                    05/22/2020     Auto      Amazon                  X           -45.53       -9,510.46
           Check                    05/22/2020     Auto      Diamond Heating & ...   X           -27.00       -9,537.46
           Check                    05/22/2020     Auto      Amazon                  X           -22.54       -9,560.00
           Check                    05/22/2020     Auto      Vudu                    X           -14.83       -9,574.83
           Check                    05/22/2020     Auto      M&W Markets             X           -12.12       -9,586.95
           Check                    05/26/2020     Auto      Idaho Liquor            X          -130.17       -9,717.12
           Check                    05/26/2020     Auto      Hulu                    X           -85.97       -9,803.09
           Check                    05/26/2020     Auto      Sparklight              X           -80.00       -9,883.09
           Check                    05/26/2020     Auto      WINCO                   X           -75.42       -9,958.51
           Check                    05/26/2020     Auto      Tap House               X           -72.66      -10,031.17
           Check                    05/26/2020     Auto      Edge Brewing            X           -70.78      -10,101.95
           Check                    05/26/2020     Auto      Idaho Pizza Company     X           -66.19      -10,168.14
           Check                    05/26/2020     Auto      M&W Markets             X           -45.38      -10,213.52
           Check                    05/26/2020     Auto      Amazon                  X           -43.59      -10,257.11
           Check                    05/26/2020     Auto      Amazon                  X           -24.26      -10,281.37
           Check                    05/26/2020     Auto      Netflix                 X           -15.99      -10,297.36
           Check                    05/26/2020     Auto      Dawson Taylor           X           -11.02      -10,308.38
           Check                    05/27/2020     Auto      Other                   X          -282.21      -10,590.59
           Check                    05/27/2020     Auto      Amazon                  X            -7.73      -10,598.32
           Check                    05/28/2020     Auto      Robin Arrowood          X          -132.00      -10,730.32
           Check                    05/29/2020     185       Shawn McKay             X          -300.00      -11,030.32
           Check                    05/29/2020     Auto      Starbucks               X           -12.19      -11,042.51

                      Total Checks and Payments                                              -11,042.51      -11,042.51

                      Deposits and Credits - 5 items
           Deposit                05/01/2020                                         X         3,000.00       3,000.00
           Deposit                05/07/2020                                         X         1,000.00       4,000.00
           Deposit                05/08/2020                                         X         1,281.50       5,281.50
           Deposit                05/13/2020                                         X           650.00       5,931.50
           Deposit                05/14/2020                                         X         5,000.00      10,931.50

                      Total Deposits and Credits                                              10,931.50      10,931.50

                Total Cleared Transactions                                                      -111.01        -111.01

           Cleared Balance                                                                      -111.01       2,255.21

           Register Balance as of 05/31/2020                                                    -111.01       2,255.21

           Ending Balance                                                                       -111.01       2,255.21




                                                                                                                          Page 2
 Case 19-01069-JMM          Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                   Document    Page 10 of 29         Statement of Account

                                                                                              May 1,2020
                                                                                             May 31,2020
                                                                                              0991
                                                                                                        31
                                                                                                     1 of 7



           WILLIAM E DEMPSEY
           AMY D DEMPSEY
           DEBTOR IN POSSESSION #1901069
           1720 E SENDERO LN
           BOISE ID 83712-6628




SUMMARY OF ACCOUNTS

Product Name                                     Account Number                          Ending Balance
SIMPLICITY CHECKING                              0991                                          $2,255.21



CHECKING ACCOUNTS

SIMPLICITY CHECKING                                                               Account #0991

Beginning Balance                           $2,366.22    Average Ledger                       $3,899.80
+ Deposits/Credits (5)                     $10,931.50    Average Collected                    $3,899.80
- Checks/Debits (95)                       $11,042.51
- Service Charge                                $0.00
+ Interest Paid                                 $0.00
Ending Balance                              $2,255.21


Activity in Date Order
Date       Description                                                       Additions      Subtractions
5/01       Trsf from SIMPCKG        1015 Confirmation number                  3,000.00
           501200525
5/01       BURGER KING BOISE           ID C#6189 DBT CRD 1318                                        33.73
           04/29/20 58974237
 Case 19-01069-JMM        Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                 Document    Page 11 of 29         Statement of Account

                                                                                  May 1,2020
                                                                                  May 31,2020
                                                                                  0991
                                                                                             31
                                                                                          2 of 7




Activity in Date Order
Date      Description                                             Additions      Subtractions
5/04      M & W MARKE 1835 WARM SPRINGS POS DEB 1438                                    42.38
          05/01/20 51055600 BOISE        ID C#6171
5/04      AMAZON.COM* AMAZON.COM POS DEB 1814                                              42.27
          05/03/20 UR8JO0VW SEATTLE          WA C#6171
5/04      STARBUCKS S BOISE          ID C#6171 DBT CRD 0856                                12.19
          04/30/20 02145686
5/04      EF Educatio 800-6655364 MA C#6189 DBT CRD 0209                                  123.00
          05/02/20 57893955
5/04      APPLE.COM/B 866-712-7753 CA C#6171 DBT CRD                                        2.99
          0524 05/03/20 74438940
5/04      Transf to Checking    32787 Confirmation number                                 100.00
          504200926
5/04      Transf to Checking    32761 clothing Confirmation                               300.00
          number 504201748
5/04      Transf to Checking    32761 Confirmation number                                 100.00
          504203924
5/05      AMZN Mktp U Amzn.com/bill WA C#6171 DBT CRD                                      10.59
          1718 05/04/20 02867547
5/05      AT&T*BILL P 800-331-0500 TX C#6171 DBT CRD 2026                                 349.20
          05/04/20 52061368
5/06      M & W MARKE 1835 WARM SPRINGS POS DEB 1535                                       77.18
          05/05/20 58805800 BOISE        ID C#6171
5/06      NST THE HOM 1200 MILWAUKEE ST POS DEB 1609                                        4.69
          05/05/20 04524001 BOISE        ID C#6171
5/06      Transf to Checking    32787 Confirmation number                                  50.00
          506200840
5/07      Trsf from SIMPCKG       1015 car repair Confirmation     1,000.00
          number 507200216
5/07      AMAZON.COM* AMAZON.COM POS DEB 0630                                              42.27
          05/07/20 TYP6SKKI SEATTLE         WA C#6171
5/07      AMAZON.COM* AMAZON.COM POS DEB 1130                                              56.17
          05/07/20 G0QZ9HB8 SEATTLE          WA C#6171
5/07      COSTCO WHSE BOISE           ID C#6189 DBT CRD                                    70.29
          1835 05/06/20 49153515
5/07      COSTCO WHSE BOISE           ID C#6171 DBT CRD                                   374.02
          1837 05/06/20 50258625
5/07      Kindle Unlt 866-321-8851 WA C#6189 DBT CRD 2203                                   9.99
          05/07/20 10381082
5/07      FB INS PMT FARM BUREAU MUTU William Dempsey                                     206.22
          II FBBC*****4001 PPD
5/08      AMIGOS MEXI BOISE         ID C#6171 DBT CRD 1249                                 35.90
          05/06/20 41546408
 Case 19-01069-JMM        Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                 Document    Page 12 of 29         Statement of Account

                                                                                  May 1,2020
                                                                                  May 31,2020
                                                                                  0991
                                                                                             31
                                                                                          3 of 7




Activity in Date Order
Date      Description                                             Additions      Subtractions
5/08      IDAHO PIZZA BOISE         ID C#6189 DBT CRD 1846                              59.47
          05/06/20 56060108
5/08      PAYPAL *THE 402-935-7733 CA C#6171 DBT CRD                                       93.08
          2049 05/06/20 65619283
5/08      Bill Paid-INTERMOUNTAIN GAS CO MPANY Conf #372                                   61.17
5/11      ACT*Stanfor 877-228-4881 TX C#6171 POS CRE 0000          1,281.50
          05/09/20 51458056
5/11      M & W MARKE 1835 WARM SPRINGS POS DEB 1226                                       80.35
          05/08/20 72523600 BOISE          ID C#6171
5/11      AMAZON.COM* AMAZON.COM POS DEB 2100                                              43.18
          05/08/20 9JM92IKG SEATTLE           WA C#6171
5/11      M & W MARKE 1835 WARM SPRINGS POS DEB 1422                                       56.42
          05/10/20 86633700 BOISE          ID C#6171
5/11      TREASURE VA BOISE             ID C#6189 DBT CRD 0846                            737.64
          05/07/20 95914174
5/11      STARBUCKS S BOISE             ID C#6189 DBT CRD 0902                             12.19
          05/07/20 05356345
5/11      THE ELECTRI BOISE          ID C#6171 DBT CRD 1004                                35.00
          05/08/20 42412647
5/11      THE HOME DE BOISE            ID C#6171 DBT CRD 1108                              42.40
          05/09/20 80991936
5/11      THE HOME DE BOISE            ID C#6189 DBT CRD 1136                              35.99
          05/09/20 97757772
5/11      CHICK-FIL-A BOISE       ID C#6171 DBT CRD 1157                                   17.15
          05/09/20 10195962
5/11      BURGER KING BOISE            ID C#6171 DBT CRD 1227                              14.17
          05/09/20 28298243
5/11      MISTER CAR BOISE         ID C#6171 DBT CRD 0859                                  15.00
          05/10/20 03555174
5/11      ALBERTSONS BOISE            ID C#6171 DBT CRD 0928                               31.87
          05/10/20 21075835
5/11      CHEVRON 020 BOISE            ID C#6171 DBT CRD 1627                              33.96
          05/10/20 70416381
5/11      Amazon.com* Amzn.com/bill WA C#6171 DBT CRD                                       8.77
          2304 05/11/20 46753804
5/11      Transf to Checking   32761 Confirmation number                                  100.00
          511201561
5/11      Transf to Checking   32787 Confirmation number                                  100.00
          511201821
5/12      SHELL OIL 5 BOISE       ID C#6171 DBT CRD 0935                                   28.86
          05/10/20 23084226
 Case 19-01069-JMM       Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                Document    Page 13 of 29         Statement of Account

                                                                                 May 1,2020
                                                                                 May 31,2020
                                                                                 0991
                                                                                            31
                                                                                         4 of 7




Activity in Date Order
Date      Description                                            Additions      Subtractions
5/12      VUDU.COM 408-492-1010 CA C#6171 DBT CRD 1203                                 10.59
          05/11/20 13809155
5/13      ACT*AFASpor 877-228-4881 TX C#6171 POS CRE                650.00
          0000 05/12/20 43673930
5/13      Bill Paid-IDAHO POWER COMPANY Conf #374                                        159.60
5/14      Trsf from SIMPCKG      1015 Confirmation number         5,000.00
          514202246
5/14      ALBERTSONS BOISE          ID C#6171 DBT CRD 1744                               118.28
          05/13/20 18654901
5/14      Transf to Checking   32787 Confirmation number                                  50.00
          514200759
5/15      SHELL OIL 5 BOISE       ID C#6171 DBT CRD 1732                                  38.09
          05/13/20 09715152
5/15      BASEBALL NO STRIPE.COM NY C#6171 DBT CRD                                       169.38
          1642 05/14/20 81222147
5/15      VUDU.COM 408-492-1010 CA C#6171 DBT CRD 2316                                     3.99
          05/14/20 54120748
5/15      Transf to Checking   32761 Confirmation number                                 100.00
          515202655
5/18      AMAZON.COM* AMAZON.COM POS DEB 1813                                             15.80
          05/17/20 I696ZNE9 SEATTLE       WA C#6171
5/18      TST* 10 BAR 208-344-5870 ID C#6171 DBT CRD 1337                                 52.08
          05/15/20 70352596
5/18      ZEROREZ OF BOISE         ID C#6171 DBT CRD 1541                            2,010.00
          05/16/20 45146877
5/18      VUDU.COM 408-492-1010 CA C#6171 DBT CRD 1643                                     5.29
          05/17/20 82162543
5/18      VUDU.COM 408-492-1010 CA C#6171 DBT CRD 1644                                    13.77
          05/17/20 82646063
5/18      VUDU.COM 408-492-1010 CA C#6171 DBT CRD 2339                                     2.99
          05/17/20 67442623
5/19      M & W MARKE 1835 WARM SPRINGS POS DEB 1530                                      74.26
          05/18/20 19217500 BOISE       ID C#6171
5/20      AMAZON.COM* AMAZON.COM POS DEB 0715                                             28.66
          05/20/20 7FKOMWK2 SEATTLE         WA C#6189
5/20      APPLE.COM/B 866-712-7753 CA C#6171 DBT CRD                                      14.99
          0937 05/19/20 26770330
5/21      CHICK-FIL-A BOISE       ID C#6171 DBT CRD 1534                                   8.26
          05/19/20 40422171
5/21      Bill Paid-SUEZ WATER Conf #375                                                 137.59
5/22      AMAZON.COM* AMAZON.COM POS DEB 0738                                             22.54
          05/20/20 005Q0BUX SEATTLE        WA C#6189
 Case 19-01069-JMM       Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                Document    Page 14 of 29         Statement of Account

                                                                                 May 1,2020
                                                                                 May 31,2020
                                                                                 0991
                                                                                            31
                                                                                         5 of 7




Activity in Date Order
Date      Description                                            Additions      Subtractions
5/22      M & W MARKE 1835 WARM SPRINGS POS DEB 1802                                   12.12
          05/21/20 22793600 BOISE        ID C#6171
5/22      AMAZON.COM* AMAZON.COM POS DEB 2000                                             45.53
          05/21/20 6NG754SZ SEATTLE         WA C#6171
5/22      DIAMOND HEA BOISE          ID C#6171 DBT CRD 0921                               27.00
          05/20/20 16999351
5/22      VUDU.COM 408-492-1010 CA C#6171 DBT CRD 2200                                    14.83
          05/21/20 08407550
5/26      AMAZON.COM* AMAZON.COM POS DEB 2107                                             24.26
          05/23/20 I8CEF2VG SEATTLE         WA C#6171
5/26      M & W MARKE 1835 WARM SPRINGS POS DEB 1649                                      45.38
          05/24/20 36975400 BOISE        ID C#6171
5/26      AMAZON.COM* AMAZON.COM POS DEB 0133                                             43.59
          05/26/20 KK4SI503 SEATTLE        WA C#6171
5/26      TAPHOUSE PU BOISE          ID C#6171 DBT CRD 1409                               72.66
          05/21/20 89434361
5/26      NEWWAVSPRKL 877-6922253 AZ C#6171 DBT CRD                                       80.00
          0713 05/22/20 39850839
5/26      DAWSON TAYL BOISE           ID C#6171 DBT CRD 0937                              11.02
          05/22/20 26473270
5/26      EDGE BREWIN BOISE          ID C#6171 DBT CRD 1500                               70.78
          05/22/20 20372875
5/26      ID LIQUOR S BOISE       ID C#6171 DBT CRD 1905                                 130.17
          05/22/20 03223010
5/26      WINCO FOODS Boise         ID C#6171 DBT CRD 1031                                75.42
          05/24/20 59043093
5/26      IDAHO PIZZA BOISE        ID C#6189 DBT CRD 1928                                 66.19
          05/24/20 16962913
5/26      HLU*Hulu 11 HULU.COM/BILL CA C#6171 DBT CRD                                     85.97
          0121 05/23/20 28661189
5/26      NETFLIX COM NETFLIX COM POS DEB 1042 05/24/20                                   15.99
          10130180 LOS GATOS CA C#6171
5/27      FIRESTONE10 BOISE         ID C#6171 DBT CRD 1606                               282.21
          05/25/20 59742192
5/27      Amazon.com* Amzn.com/bill WA C#6171 DBT CRD                                      7.73
          0333 05/26/20 08283614
5/28      SQ *ROBIN A SQUARE PURCHASE POS DEB 1748                                       132.00
          05/28/20 17295138 BOISE        ID C#6189
5/29      STARBUCKS S BOISE          ID C#6189 DBT CRD 0913                               12.19
          05/27/20 12054286
  Case 19-01069-JMM                   Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                             Document    Page 15 of 29         Statement of Account
                                                                                                   May 1,2020
                                                                                                  May 31,2020
                                                                                                          0991
                                                                                                            31
                                                                                                         6 of 7




AccountNumber= 1000900991
Checks Posted
Check No                   Date              Amount                  Check No          Date            Amount
105                        5/06               107.59                 178               5/11             112.00
106                        5/13               343.52                 179               5/08             400.00
170*                       5/01                75.00                 180               5/15             112.00
174*                       5/01               112.00                 181               5/15             375.00
175                        5/01               300.00                 182               5/22             112.00
176                        5/08                77.45                 183               5/22             375.00
177                        5/08               300.00                 185*              5/29             300.00
* Denotes gap in check sequence                                                        Total Checks = $3,101.56


Daily Balance Information
Date                              Balance       Date              Balance       Date                  Balance
5/01                              4,845.49      5/12              2,503.34      5/21                  4,319.79
5/04                              4,122.66      5/13              2,650.22      5/22                  3,710.77
5/05                              3,762.87      5/14              7,481.94      5/26                  2,989.34
5/06                              3,523.41      5/15              6,683.48      5/27                  2,699.40
5/07                              3,764.45      5/18              4,583.55      5/28                  2,567.40
5/08                              2,737.38      5/19              4,509.29      5/29                  2,255.21
5/11                              2,542.79      5/20              4,465.64
Case 19-01069-JMM   Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19   Desc Main
                           Document    Page 16 of 29




                                                                            7 of 7
  Case 19-01069-JMM                Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19                    Desc Main
                                          Document    Page 17 of 29



                          CHAPTER 11 MONTHLY OPERATING REPORT -
                CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                    Report Month/Year            May-20
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                        1007


Beginning cash balance, per Debtor's books                                $        1,000.00

Add:          Transfers in from other estate bank accounts                               -
              Cash receipts deposited to this account                                    -

Subtract: Transfers out to other estate bank accounts                                    -
          Cash disbursements from this account                                           -

Adjustments, if any (explain)

Net cash flow                                                             $              -
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                   $        1,000.00
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                              Yes       No

           ● Detailed list of receipts and disbursements
           ● Bank statement
           ● Bank reconcilation




                                                                                                                UST-2C
                                                                                                     Continuation Sheet
United States Trustee-District of Idaho                                                                December 2017
       Case 19-01069-JMM         Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19               Desc Main
                                        Document    Page 18 of 29
1:29 PM                                William and Amy Dempsey
06/07/20                                  Reconciliation Summary
                       1002 · WA Trust Hsehold Savings-1007, Period Ending 05/31/2020

                                                                              May 31, 20
                Beginning Balance                                                    1,000.00
                Cleared Balance                                                      1,000.00

                Register Balance as of 05/31/2020                                    1,000.00

                Ending Balance                                                       1,000.00




                                                                                                            Page 1
       Case 19-01069-JMM                 Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19        Desc Main
                                                Document    Page 19 of 29
1:29 PM                                        William and Amy Dempsey
06/07/20                                        Reconciliation Detail
                               1002 · WA Trust Hsehold Savings-1007, Period Ending 05/31/2020

                  Type               Date      Num         Name         Clr      Amount         Balance
           Beginning Balance                                                                        1,000.00
           Cleared Balance                                                                          1,000.00

           Register Balance as of 05/31/2020                                                        1,000.00

           Ending Balance                                                                           1,000.00




                                                                                                               Page 1
 Case 19-01069-JMM           Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                    Document    Page 20 of 29         Statement of Account

                                                                                        May 1,2020
                                                                                       May 31,2020
                                                                                       1007
                                                                                                 31
                                                                                              1 of 2



           WILLIAM E DEMPSEY
           AMY D DEMPSEY
           DEBTOR IN POSSESSION #19-01069
           1720 E SENDERO LN
           BOISE ID 83712-6628




SUMMARY OF ACCOUNTS

Product Name                                     Account Number                    Ending Balance
SIMPLICITY CHECKING                              1007                                    $1,000.00



CHECKING ACCOUNTS

SIMPLICITY CHECKING                                                          Account #1007

Beginning Balance                           $1,000.00    Average Ledger                 $1,000.00
+ Deposits/Credits (0)                          $0.00    Average Collected              $1,000.00
- Checks/Debits (0)                             $0.00
- Service Charge                                $0.00
+ Interest Paid                                 $0.00
Ending Balance                              $1,000.00


Daily Balance Information
Date                     Balance
5/01                     1,000.00
Case 19-01069-JMM   Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19   Desc Main
                           Document    Page 21 of 29




                                                                            2 of 2
  Case 19-01069-JMM                Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19                    Desc Main
                                          Document    Page 22 of 29



                          CHAPTER 11 MONTHLY OPERATING REPORT -
                CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No. 19-01069-JMM                                                    Report Month/Year            May-20
Debtor   WILLIAM & AMY DEMPSEY


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:              Washington Trust Bank
Account number:                        1015


Beginning cash balance, per Debtor's books                                $     105,880.12

Add:          Transfers in from other estate bank accounts                              -
              Cash receipts deposited to this account                             18,768.34

Subtract: Transfers out to other estate bank accounts                              9,000.00
          Cash disbursements from this account                                          -

Adjustments, if any (explain)

Net cash flow                                                             $        9,768.34
(receipts and transfers in less disbursements and transfers out)


Ending cash balance, per Debtor's books                                   $     115,648.46
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                              Yes       No

           ● Detailed list of receipts and disbursements
           ● Bank statement
           ● Bank reconcilation




                                                                                                                UST-2C
                                                                                                     Continuation Sheet
United States Trustee-District of Idaho                                                                December 2017
       Case 19-01069-JMM          Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19                  Desc Main
                                         Document    Page 23 of 29
1:31 PM                                 William and Amy Dempsey
06/07/20                                  Reconciliation Summary
                       1004 · WA Trust Account for Debt-1015, Period Ending 05/31/2020

                                                                         May 31, 20
                Beginning Balance                                                      105,880.12
                     Cleared Transactions
                        Checks and Payments - 3 items                -9,000.00
                        Deposits and Credits - 4 items               18,768.34

                     Total Cleared Transactions                             9,768.34

                Cleared Balance                                                        115,648.46

                Register Balance as of 05/31/2020                                      115,648.46

                Ending Balance                                                         115,648.46




                                                                                                                Page 1
       Case 19-01069-JMM                    Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19               Desc Main
                                                   Document    Page 24 of 29
1:32 PM                                           William and Amy Dempsey
06/07/20                                                Reconciliation Detail
                                 1004 · WA Trust Account for Debt-1015, Period Ending 05/31/2020

                     Type               Date           Num          Name             Clr   Amount         Balance
           Beginning Balance                                                                                105,880.12
                Cleared Transactions
                   Checks and Payments - 3 items
           Deposit             05/01/2020                    Washington Trust B...   X        -3,000.00       -3,000.00
           Deposit             05/07/2020                    Washington Trust B...   X        -1,000.00       -4,000.00
           Deposit             05/14/2020                    Washington Trust B...   X        -5,000.00       -9,000.00

                      Total Checks and Payments                                               -9,000.00       -9,000.00

                      Deposits and Credits - 4 items
           Deposit                05/15/2020                                         X         4,602.24       4,602.24
           Deposit                05/15/2020                                         X         4,781.93       9,384.17
           Deposit                05/29/2020                                         X         4,602.24      13,986.41
           Deposit                05/29/2020                                         X         4,781.93      18,768.34

                      Total Deposits and Credits                                              18,768.34      18,768.34

                Total Cleared Transactions                                                     9,768.34       9,768.34

           Cleared Balance                                                                     9,768.34     115,648.46

           Register Balance as of 05/31/2020                                                   9,768.34     115,648.46

           Ending Balance                                                                      9,768.34     115,648.46




                                                                                                                          Page 1
 Case 19-01069-JMM          Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                   Document    Page 25 of 29         Statement of Account

                                                                                               May 1,2020
                                                                                              May 31,2020
                                                                                               1015
                                                                                                         31
                                                                                                      1 of 3



           WILLIAM E DEMPSEY
           AMY D DEMPSEY
           DEBTOR IN POSSESSION #19-01069
           1720 E SENDERO LN
           BOISE ID 83712-6628




SUMMARY OF ACCOUNTS

Product Name                                       Account Number                          Ending Balance
SIMPLICITY CHECKING                                1015                                       $115,648.46



CHECKING ACCOUNTS

SIMPLICITY CHECKING                                                                 Account #1015

Beginning Balance                           $105,880.12    Average Ledger                     $105,224.74
+ Deposits/Credits (4)                       $18,768.34    Average Collected                  $105,224.74
- Checks/Debits (3)                           $9,000.00
- Service Charge                                  $0.00
+ Interest Paid                                   $0.00
Ending Balance                              $115,648.46


Activity in Date Order
Date       Description                                                         Additions      Subtractions
5/01       Transf to SIMPCKG        0991 Confirmation number                                      3,000.00
           501200525
5/07       Transf to SIMPCKG        0991 car repair Confirmation                                    1,000.00
           number 507200216
 Case 19-01069-JMM       Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19 Desc Main
                                Document    Page 26 of 29         Statement of Account
                                                                                 May 1,2020
                                                                                 May 31,2020
                                                                                         1015
                                                                                            31
                                                                                         2 of 3




Activity in Date Order
Date      Description                                            Additions      Subtractions
5/14      Transf to SIMPCKG     0991 Confirmation number                            5,000.00
          514202246
5/15      EDIPYMENTS CliftonLarso-OSV William Dempsey             4,602.24
          001owv PPD
5/15      EDIPYMENTS CliftonLarso-OSV Amy Dempsey 001oxG          4,781.93
          PPD
5/29      EDIPYMENTS CliftonLarso-OSV William Dempsey             4,602.24
          001qvP PPD
5/29      EDIPYMENTS CliftonLarso-OSV Amy Dempsey 001rie          4,781.93
          PPD


Daily Balance Information
Date                 Balance      Date                Balance    Date               Balance
5/01               102,880.12     5/14               96,880.12   5/29             115,648.46
5/07               101,880.12     5/15              106,264.29
Case 19-01069-JMM   Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19   Desc Main
                           Document    Page 27 of 29




                                                                            3 of 3
  Case 19-01069-JMM                  Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19                                      Desc Main
                                            Document    Page 28 of 29



                   CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.                           19-01069-JMM                                          Report Month/Year May-20
Debtor                             WILLIAM & AMY DEMPSEY



Reconciliation of Unpaid Post-Petition Taxes
                                                 1                       2                         3                           4

                                     Unpaid post-petition       Post-petition taxes        Post-petition tax          Unpaid post-petition
                                      taxes from prior       accrued this month (new     payments made this         taxes at end of reporting
           Type of tax                reporting month              obligations)            reporting month             month (col. 1+2-3)
Federal
Employee income tax withheld                                                                                                                0
Employee FICA taxes withheld                                                                                                                0
Employer FICA taxes                                                                                                                         0
Unemployment taxes                                                                                                                          0
Other:____________________                                                                                                                  0
State
Sales, use & excise taxes                                                                                                                   0
Unemployment taxes                                                                                                                          0
Other:____________________                                                                                                                  0
Local
Personal property taxes                                                                                                                     0
Real property taxes                                                                                                                         0
Other:____________________                                                                                                                  0
                                                                              Total unpaid post-petition taxes                              0



Payments to Attorneys and Other Professionals (requires court approval)

                                                                                                                    Balance unpaid at end of
       Professional's name                Type of services   Amount paid this month     Date of court approval       month, net of retainer




Payments to Principals of Debtor and Other Insiders (includes officers, directors, shareholders, partners, members,
relatives, etc.)
                                        Position with or                                   Purpose of payment (e.g., wages or salary,
          Payee's name              relationship to Debtor   Amount paid this month        expense reimbursement, loan repayment,




Insurance Coverage Summary
                                                                                                                     Premium paid through
        Type of insurance             Insurance carrier        Amount of coverage         Policy expiration date            date
Workers' compensation
General liability                 Farm Bureau                             500,000.00                     8/5/2020                     Oct-19
Property (fire, theft, etc.)      Farm Bureau               Replacement Cost                             8/5/2020                     Oct-19
Vehicle                           Farm Bureau               Replacement Cost                             8/5/2020                     Oct-19
Excess Liability                  Farm Bureau                           1,000,000.00                     8/5/2020                     Oct-19
Residence                         Farm Bureau               Replacement Cost                             8/5/2020                   8/5/2020
If any policies were renewed or replaaced during reporting period, attach new certificate of insurance.

                                                                                                                                    UST-2D
                                                                                                                                 Page 1 of 2
United States Trustee-District of Idaho                                                                                       December 2017
  Case 19-01069-JMM                   Doc 170 Filed 06/08/20 Entered 06/08/20 09:23:19                                       Desc Main
                                             Document    Page 29 of 29



                 CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.                     19-01069-JMM                                                     Report Month/Year May-20
Debtor                       WILLIAM & AMY DEMPSEY



Accounts Receivable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days         61 to 90 days          Over 90 days        Total at month end
Pre-petition receivables                                                                                                                 0
Post-petition receivables                                                                                                                0
Total                                             0                    0                      0                     0                    0



Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                30 days or less        31 to 60 days         61 to 90 days          Over 90 days        Total at month end
Trade Payables                                                                                                                           0
Other Payables                                                                                                                           0
Total                                             0                    0                      0                     0                    0



Personnel Changes                                                                                     Full-time              Part-time
Number of employees at beginning of month
Number of employees at end of month



Other Information
                                                                                                         Yes                    No
Payment of Pre-Petition Debts
Did Debtor pay any unsecured pre-petition debts during the reporting month? If yes, attach a
detailed explanation including the payee, amount paid, and date of court approval.
Sale of Assets
Did Debtor, or another party on behalf of Debtor, sell, transfer, or otherwise dispose of any
assets outside of the ordinary course of Debtor's business during the reporting month? If
yes, attach a report of sale or settlement statement, or detailed explanation including
description of asset sold, purchase, sale price, net proceeds received, and date of court
approval .
Post-Petition Financing
Did Debtor borrow any money outside of the ordinary course of business during the reporting
month? If yes, attach a detailed explanation including the name of the lender, the amount
borrowed, and the date of court approval.



Narrative
Provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court during the
reporting period; any unusual or non-recurring accounting transactions that are reported in the financial statements; any
significant changes in the financial condition of the debtor; and any progress made toward confirmation of a plan during the month.




                                                                                                                                     UST-2D
United States Trustee-District of Idaho                                                                                           Page 2 of 2
                                                                                                                               December 2017
